Citation Nr: 1207552	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1975 to October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for June 23, 2010, at the Portland RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2011), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

The Board remanded the claim for further development in August 2010.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  A July 2005 Board decision denied service connection for a back disorder.

2.  The evidence associated with the claims file subsequent to the July 2005 Board decision was previously submitted for consideration, does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The July 2005 Board decision, which denied service connection for a back disorder, was final when issued.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

2.  The evidence received subsequent to the July 2005 Board decision is not new and material, and the claim for service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  A timely March 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of the basis for the previous denial and advised him that new and material evidence would be necessary to reopen the claim, in accordance with Kent.  The April 2008 Statement of the Case (SOC) informed the Veteran as to how VA determines disability ratings and effective dates.  The Veteran has had ample opportunity to respond and supplement the record.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Following this Board's August 2010 remand, treatment records from the Vancouver VA Medical Center (VAMC) and Sierra Nevada Health Care System (HCS) were requested and associated with the claims file.  Thus, it appears that all development requested by this Board in its August 2010 remand has been completed to the extent possible, and no additional development is required.  
 
The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claim.

New and Material Evidence to Reopen the Claim
 
In July 1996, the Veteran claimed service connection for a back disorder.  This claim was denied in December 1996 and May 1998 rating decisions.  The Veteran filed a timely appeal, and, ultimately, the Board denied the claim in a July 2005 decision.  The Veteran did not appeal the Board's decision to the Court.  Consequently, the July 2005 decision was final when issued.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.  

In September 2005, the Veteran filed a claim to reopen service connection for a back disorder.  The claim was again denied in the September 2006 rating decision that is the subject of the instant appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim.  

In the September 2006 rating decision on appeal, the RO found that new and material evidence had not been received, and denied reopening of the claim.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for her claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final July 2005 Board decision denying service connection for a back disorder (with compression fracture) included service treatment records (STRs), VA treatment records, private treatment records, and two VA examination reports.    

The STRs showed complaints of low back pain in September 1975, one month before the Veteran separated from service.  There was no notation of any precipitating injury or fractured vertebrae, as the Veteran contends, but physical examination revealed the presence of an extra lumbar vertebra, a congenital condition not subject to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  He was assessed with mechanical low back pain.  Moreover, physical examination of the spine at the September 1975 Medical Board evaluation was marked as "normal," and no complaints of back pain were documented.  The Veteran was medically discharged from service in October 1975 due to a left testicular varicocele.  

Post-service treatment records did not show any complaints of or treatment for back pain until 1996 following a motor vehicle accident.  In addition, an April 2004 VA examiner opined that the Veteran current low back disorder was not related to the low back complaints documented in service.            

Based on the above evidence, the claim for service connection was denied by the Board in July 2005.  Specifically, the Board in July 2005 determined that there was no evidence of a nexus between the current low back disorder and service.  The July 2005 Board decision rejected the Veteran's assertion of a back injury with compression fracture in service, including the assertion that he was separated from service due to a back injury; found that there was no evidence of compression fractures in service, rejecting the Veteran's assertion that an "old" compression fracture was caused by the alleged in-service injury; there was no evidence of continuity of symptomatology of the low back since service separation; that the Veteran's low back disorder (with compression fracture) began after service in 1995, and the Veteran's complaints of the low back dated from this 1995 post-service motor vehicle accident and injury; and that there was no competent evidence of a nexus between the post-service low back disorder and service.

Evidence added to the record since the time of the last final denial in July 2005 includes outpatient records from the Vancouver VAMC and Sierra Nevada HCS, as well as additional private treatment records.  In a July 1996 letter, Dr. J.M.M. wrote that he reviewed the Veteran's May 1996 MRI study of the thoracic spine and, in his opinion, the compression fractures seen on the MRI films almost certainly pre-dated the Veteran's April 1996 (post-service) motor vehicle accident; however, the doctor did not relate the compression fractures to service.  Moreover, VA treatment records included additional information regarding treatment for the back in the 1990s, but does not tend to relate the back disorder to service.              

The evidence added to the record since the previous July 2005 denial does not constitute new and material evidence.  The evidence is not new with regard to assertions of in-service back injury, belief that a compression fracture occurred during service, diagnosis of compression fracture in 1996, subsequent to a post-service motor vehicle accident in 1995, and evidence that the complaints and treatment in 1996 and subsequently were for residual of the 1995 post-service motor vehicle accident and back injury, and dated from that time.  The additional evidence is redundant, as previously received records demonstrated the presence of old compression fractures.  The additional evidence also does not have any tendency to relate the Veteran's current back disorder with active service, which is an unestablished fact necessary to substantiate the claim.  The additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for a back disorder; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened.  


ORDER

New and material evidence not having been received, the request to reopen service connection for a back disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


